Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (J. Doyle, J.), rendered September 28, 2011, convicting him of criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant correctly contends that his waiver of the right to appeal was invalid (see People v Lopez, 6 NY3d 248 [2006]). However, contrary to the defendant’s contention, the accusatory instrument adequately apprised the defendant of the particular crime with which he was being charged (see People v Dreyden, 15 NY3d 100, 103 [2010]; People v Casey, 95 NY2d 354, 360 [2000]). The defendant’s nonjurisdictional challenges to the accusatory instrument were forfeited by his plea of guilty (see People v Beattie, 80 NY2d 840, 842 [1992]; People v Gould, 242 AD2d 583, 584 [1997]).
The defendant was not denied the effective assistance of counsel (see People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]). Skelos, J.E, Dickerson, Lott and Austin, JJ., concur.